           Case 3:20-cr-02224-DCG Document 6 Filed 10/21/20 Page 1 of 2

                                                                       JUDGE DAVID G[IADERRAMA


                         IN THE UNITED STATES DISTRICT COURT        F L              I       E t)
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION          202U OCT 2                  1
                                                                                                    1:       25
                                                                                y
                                                                              TIRN       T          F    I   LX
  UNITED STATES OF AMERICA
                                                                     SEA
                                                 §
           Plaintiff,
                                                          NO. EP-20-CR-
                                                 §
                                                 §
  JESSICA LOURDES HUERTA (1) and                 §
                                                 §

           Defendants.
                                                 §
                                                           EP20CR2224
                                            ORDER

       On this date came on to be considered the Motion of the United States in the above-styled

and numbered cause to seal the indictment. It appearing to the Court that the motion is well taken

and should be granted,

       IT IS HEREBY ORDERED that the Indictment, warrants for arrest, and related documents

concerning the above named defendant in the above numbered cause be sealed, except as otherwise

provided below;

       IT IS FURTHER ORDERED that the District Clerk's office provide notice to the

Government after each Defendant's arrest.

       IT IS FURTHER ORDERED that upon notice by the District Clerk's office, the

Government is to provide to the district clerk's office a copy of the Indictment, which has been

redacted in the following manner:
            Case 3:20-cr-02224-DCG Document 6 Filed 10/21/20 Page 2 of 2




         The name of the Defendant who has not yet been informed of the charges through a hearing

pursuant to Rule      5   or Rule 10, Fed.R.Crim.P. in connection with this case is to be omitted from

the style of the Indictment.

         IT IS FURTHER ORDERED that the district clerk's office provide to each Defendant at

the time of his initial appearance (conducted pursuant to Rule     5,   Fed. R. Crim. P.), or arraignment

(conducted pursuant to Rule 10, Fed. R. Crim. P.), whichever is applicable, a copy of the

Indictment which has been redacted and delivered by the Government, as set forth above;

         IT IS FURTHER ORDERED that a copy of the indictment as returned by the grand jury

be delivered to the United States Attorney's Office as soon as practicable after the date of this

order;

         IT IS FURTHER ORDERED that all of the respective documents referred to above may

be unsealed at the time of the arrest of the Defendant for his appearance before this Court pursuant

to either Rule   5   or Rule 10, Fed. R. Crim. P.;

         IT IS FURTHER ORDERED that the Motion of the United States and this Order shall be

sealed by the Clerk, to be unsealed upon the arrest of the defendant provided, however, that a

file-stamped copy of the motion and this 0 der be delivered to the United States Attorney's Office.

         SIGNED and ENTERED            thit6     day of (IcIkI, 2020.




                                                          UNITED ST         ES MAGISTRATE JUDGE
